This cause is pending before the court as a discretionary appeal and as a claimed appeal of right. On September 19,1995, appellants filed a motion to strike part of appellee’s memorandum in response to appellants’ memorandum in support of jurisdiction. It appears to the court that the motion to strike is, in substance, a reply memorandum. Whereas, S.CtJPrac.R. 111(3) prohibits the filing of reply memoranda,
IT IS ORDERED by the court, sua sponte, effective September 21,1995, that appellants’ motion to strike part of appellee’s memorandum in response to appellants’ memorandum in support of jurisdiction be, and hereby is, stricken.